DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 4 is missing an “and”.  In line 4, Examiner suggests adding an “and” after a semicolon (;). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques et al, US 2017/0336806 in view of Sato, US 2012/0221569.
 	Regarding claim 1, Blanc-Paques discloses a method of facilitating inspection of industrial infrastructure by one or more industry experts (figs. 3A and 5; Abstract; a method and a system for inspecting a structure (e.g., transmission tower)), the method comprising: 
; The UAV navigates according to the flight plan, and captures images of the structure (e.g., transmission tower). The UAV provides captured images to the ground control system for processing); 
 	transmitting, using the communication device, the inspection data to a plurality of user devices associated with a plurality of industry experts (fig. 3A, elements 150 and 150, User Device A and User Device B; para 0004, 0070-0071, 0078, and 0109; The UAV provides the captured images to the ground control system, which can begin processing the images); 
 	receiving, using the communication device, annotation data corresponding to the inspection data from the plurality of user devices (para 0033 and 0109; A user of the ground control system, or a user viewing the generated information, can mark locations of damage, and types of damage, and label information ( i.e., annotation data) associated with the damage can be applied to marked locations. In this way, a user can view the generated 3D model, or generated 3D point cloud, and access information indicating damage to the structure. The user can then select locations at which damage was indicated, and view detailed images (e.g., obtained by the UAV) of the damage); 
 	storing, using a storage device, the annotation data in association with the inspection data (para 0033 and 0109; The user can then select locations at which damage was indicated, and view detailed images (e.g., obtained by the 
UAV) of the damage. This implies that the marked locations are stored in the ground control system); 
In this way, a user can view the generated 3D model, or generated 3D point cloud, and access information indicating damage to the structure. The user can then select locations at which damage was indicated, and view detailed images (e.g., obtained by the UAV) of the damage. This implies the selected locations are analyzed in order for the detailed images to be viewed).
	Blanc-Paques discloses claim 1 as enumerated above, but Blanc-Paques does not explicitly disclose generating, using the processing device, an inspection report based on the analyzing and storing, using the storage device, the inspection report as claimed.
 	However, Sato discloses the inspection report is created based on the information of the file name. In the column 104, "Accept" or the like is shown, which indicates that the inspection result is "Accept (no problem)" or the like. The column 104 is generated based on the character string of the third portion of the file name. Further, the data of an image is configured such that an inspector can additionally input and store a comment about the image in the image data as additional information of the image. The data of the inspection report is stored in the storage device (figs. 11-12; para 0146-0148, 0153, 0166, and 0200).
 	Therefore, taking the combined disclosures of Blanc-Paques and Sato as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inspection report is created based on the information of the file name. In the column 104, "Accept" or the like is shown, which indicates that the inspection result is "Accept (no problem)" or the like. The 
at each of endoscopic images, pasting the endoscopic image on the report in a 
predetermined format, and copying or inputting the determination result of the 
image (Sato: para 0203).
 	Regarding claim 2, the method of claim 1, Blanc-Paques in the combination further disclose wherein the industrial infrastructure comprises electrical infrastructure (fig. 1, element 2; para 0036).
 	Regarding claim 3, the method of claim 1, Blanc-Paques in the combination further disclose wherein the at least one monitoring device comprises a drone configured for sensing the inspection data (fig. 1, element 10; para 0036).
 	Regarding claim 4, the method of claim 1, Blanc-Paques in the combination further disclose wherein the inspection data comprises at least one of audio, image and video (para 0036, 0080, and 0108).
 	Regarding claim 5, the method of claim 1, Blanc-Paques and Sato in the combination further disclose wherein the receiving of the annotation data comprises receiving annotated inspection data comprising the inspection data and the annotation data (Blanc-Paques: para 0033 and 0109), wherein the generating of the inspection 
 	Regarding claim 6, the method of claim 1, Blanc-Paques in the combination further disclose comprising: 
 	analyzing, using the processing device, the inspection data (para 0109); 
 	retrieving, using the storage device, a plurality of user profiles associated with the plurality of industry experts (para 0004); 
 	determining, using the processing device, the plurality of user devices based on the analyzing of the inspection data and the plurality of user profiles (fig. 3A, elements 150 and 150, User Device A and User Device B; para 0004, 0070-0071, 0078, and 0109).
 	Regarding claim 7, the method of claim 6, Blanc-Paques in the combination further disclose wherein the analyzing of the inspection data comprises performing object recognition of at least one object associated with the industrial infrastructure as represented in the inspection data (para 0045).
 	Regarding claim 8, the method of claim 1, Sato in the combination further disclose wherein the annotation data comprises inspection advisories (figs. 11-12; para 0116, 0153, 0166, and 0189).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc-Paques et al, US 2017/0336806 in view of Sato, US 2012/0221569 and further in view of Mitsunaga, US 2019/0082943.
 	Regarding claim 9, the method of claim 8, Blanc-Paques and Sato in the combination do not explicitly disclose comprising: 
 	analyzing, using the processing device, the inspection data and the inspection advisories; identifying, using the processing device, at least one discrepancy associated with the inspection advisories based on the analyzing of the inspection data and the inspection advisories; and modifying, using the processing device, the inspection advisories based on the identifying of the at least one discrepancy as claimed.
processing the image of the inspection part and the kind and rank of damage (e.g. inspection advisories)); identifying, using the processing device, at least one discrepancy associated with the inspection advisories based on the analyzing of the inspection data and the inspection advisories (fig. 4, element S9; para 0055 and 0068; If the user conducts an operation to specify "NO" in FIG. 8, the CPU 21 returns the processing from step S9 to step S3. Stated specifically, the CPU 21 allows the user to select the kind and rank of damage again in steps S3 and S4); and modifying, using the processing device, the inspection advisories based on the identifying of the at least one discrepancy (fig. 4, element S9; para 0055 and 0068; If the user conducts an operation to specify "NO" in FIG. 8, the CPU 21 returns the processing from step S9 to step S3. Stated specifically, the CPU 21 allows the user to select the kind and rank of damage again in steps S3 and S4).
 	Therefore, taking the combined disclosures of Blanc-Paques, Sato, and Mitsunaga as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disclosure of Mitsunaga above into the inventions of Blanc-Paques and Sato for the benefit of enabling effective preparation of an inspection report (Mitsunaga: para 0004).
 	Regarding claim 10, the method of claim 9, Mitsunaga in the combination further disclose wherein the analyzing of the inspection data and the inspection advisories comprises: 

 	comparing the at least one characteristic with the inspection advisories corresponding to the at least one object, wherein the identifying of the at least one discrepancy is based on the comparing (fig. 8; para 0054-0055).
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VAN D HUYNH/Primary Examiner, Art Unit 2665